Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 1 of 139 PageID #:7




                        EXHIBIT A
              Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 2 of 139 PageID #:8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21939500
Notice of Service of Process                                                                            Date Processed: 08/26/2020

Primary Contact:           Walgreens Distribution
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       Walgreen Co.
                                              Entity ID Number 0501431
Entity Served:                                Walgreen Co.
Title of Action:                              Daniel Malloy vs. Walgreen Co.
Matter Name/ID:                               Daniel Malloy vs. Walgreen Co. (10464337)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Cook County Circuit Court, IL
Case/Reference No:                            2020L008564
Jurisdiction Served:                          Illinois
Date Served on CSC:                           08/25/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Christopher Patrick Ford
                                              312-372-0505

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                    Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 3 of 139 PageID #:9

      2120- Served 2121-Served                                                                                                                   FILED
      2220 -Not Served 2221-Not Served
      2320 -Served By Mail 2321-Served By Mail                                                                                            8/14/2020 9:05 AM
      2420 -Served By Publication 2421 -Served By Publication
      SUMMONS                                              ALIAS —SUMMONS                                                 (Rev.9/3/99) CCG 0001

                                                                                                                                         DOROTHY BROWN
c                                                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
co
m                                                                                                                                         CIRCUIT CLERK
0                                                                 COUNTY DEPARTMENT, LAW DIVISION
0                                                                                                                                        COOK COUNTY, IL
J
0
0                                                                                                                                        2020L008564
N     (Name alt parties)
~     DANIEL MALLOY,                                                   )
¢                                                                     )
~
0                                               Plaintiffs,           )
m
0
N     V.                                                              )          No.
O
N                                                                      )
"S    WALGREEN CO., a corporation,                                    )          Please Serve: Walgreen Co.
~                                                                     )                         c/o Illinois Corporation Service C
u.i
                                                Defendant.            )                         801 Adlai Stevenson Drive
¢
0                                                                                               Springfield, Illinois 62703
0
w
J
LL                                                                               SUMMONS

      To each defendant:

      YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or otherwise file your appearance, and
      pay the required fee, in the office of the Clerk of this Court at the following location:

       X         Richard J. Daley Center, 50 W. Washington, Room 801 , Chicago, Illinois 60602

      _         District 2-Skokie               _           District 3-Rolling Meadows                          _         District 4-Maywood

                 5600 Old Orchard Rd.                      2121 Euclid                                                    1500 Maybrook Ave.

                 Skolde, IL 60077                          Rol6ng Meadows, IL 60008                                       Maywood, IL 60153

      _         District 5 -Bridgeview           _         District 6 -Markham
                10220 S. 76th Ave.                         16501 S. Kedzie Pkwy.
                 Bridgeview, IL 60455                      Markham, IL 60426

      You must file within 30 days after service of this summons, not counfing the day of service.

      IF YOU FAIL TO DO SO, A JUDGIVIENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE RELIEF REQUESTED IN THE COMPLAINT.



      To the officer:

      This summons must be returned by the officer or other person to whom it was given for service, with endorsement of service and fees, if any, immediately after
      service. If service cannot be made, this summons shall be returned so endorsed. This summons may not be served later than 30 days after its date.
                                                                                                                  8/14/2020 9:05 AM DOROTHY BROWN
      Atty No.15025                                                                                  WITNESS,
      LAW OFFICE OF CIIRISTOPHER PATRICK FORD
      8 South Michigan Avenue - Suite 3500                                                                                         eG~1 1 COl.
      Chicago, BGnois 60601
      Telephone: 312/372-0505                                                                                                                    e•
      Facsimile: 312/372-8562                                                                                                                    ~
      cnfordlaw(n)sbcQlobal.net                                                                      Date of Service:        C!:
                                                                                                                              G
                                                                                                                (To be inse                           left
                                                                                                                 with defendant



      Service by Facsimile Transmission will be accepted at:

                                                           (Area Code)           (Facsimile Telephone Number)


                                         DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
           Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 4 of 139 PageIDFILED
                                                                                    #:10
                                                12-Person Jury
                                                                                              8/14/2020 9:05 AM


      STATE OF ILLINOIS               )                                                              #15025
      COUNTY OF COOK                  )
                                                                                             DOROTHY BROWN

51                       IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                        CIRCUIT CLERK
to
co
0                              COUNTY DEPARTMENT, LAW DIVISION                               COOK COUNTY, IL
0
0                                                                                            2020L008564
0
N     DANIEL MALLOY,
~
Q
~
0
                                      Plaintiffs,
cri   V.                                                                       No.
G
N
O
N
~
~     WALGREEN CO., a corporation,                                             Plaintiff Demands a
~
iii                                                                            Trial by Jury
a                                     Defendant.
0
0
w
~
~
                                              COlVIPLAINT AT LAW

               NOW COMES Plaintiff, DANIEL MALLOY, and for his cause of action against Defendant,

      WALGREEN CO., a corporation, states as follows:

                    COUNT I— Breach of Fiduciary Duty of Good Faith and Fair Dealing

               1. That the Plaintiff, Daniel Malloy is an Illinois resident.

               2. That the Defendant, Walgreen Co., is an Illinois Corporation, with its principal place of

      business in Illinois, and with its corporate headquarters in Illinois.

               3. That on or about May 18, 1972, Daniel Malloy, as a sophomore in high school, began

      employment with the Walgreen Co. at the Walgreen Co.'s Restaurant at Woodmar Shopping Center

      located-in_Hammond,lndiana_a~a dish washer. Three months later, Daniel Malloy was promoted

      to short order cook.

               4. That on or about June 1974, Daniel Malloy, upon graduation from high school, was

      promoted within the Walgreen Co. to Assistant Manager at the Walgreen Co.'s Restaurant

      Downtown Hammond, Indiana location.

               5. That on or about December 1975, Daniel Malloy, was promoted within the Walgreen Co.

      to General Manager at the Walgreen Co.'s Restaurant at the Woodmar Shopping Center located in

      Hammond, Indiana (the Number 2 sales store in the South District for the Walgreen Co).

                                                           1
       Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 5 of 139 PageID #:11



                6. That on or about December 1977, Daniel Malloy, was promoted within the Walgreen Co.

     to General Manager at the Walgreen Co.'s Restaurant at the Evergreen Park Plaza in Evergreen
Is
o    Park, Illinois (the Number 1 sales store in the South District for the Walgreen Co).
O
~
0
N               7. That on or about December 1978, Daniel Malloy, was transferred with the Walgreen Co.

     to General Manager at the Walgreen Co.'s Restaurant at the Yorktown Shopping Center in

     Lombard, Illinois (the Number 1 sales store in the Western District for the Walgreen Co).

                8. That on or about June 1980, Daniel Malloy, was transferred with the Walgreen Co. to

     General Manager at the new Walgreen Co.'s Restaurant in St. Charles, Illinois (which became the

     Number 1 sales and profit store in the Region for the Walgreen Co). While there, Daniel Malloy

     was awarded restaurant Manager of the Year in 1981 and 1982 for Walgreen Co.

                9. That on or about August 1982, Daniel Malloy, was promoted within the Walgreen Co. to

     District Manager for the Western District where he oversaw the opening of five new Walgreen

     Co.'s restaurants and was responsible for eight restaurants. During this period, Daniel Malloy

     received numerous QCP awards and was featured in the Walgreen's Annual Report in 1984.

                10. That on or about August 1987, Daniel Malloy, was promoted within the Walgreen Co.

     to Director of Food Service Administration in Deerfield, Illinois, responsible for management of the

     divisions budgets, capital expenditures, point-of sale systems in all restaurants, monitoring all

      er-sonal-injury_and workman'_s-compensation claims, and managing three accounting offices (two

     in Florida and one in Deerfield) that serviced approximately 89 Walgreen Co.'s restaurants.

                11. That on or before January 1, 1988, because Walgreen Co. Director of Food Service

     Administration was a Salary Grade 14 employee of Walgreen Co, Daniel Malloy qualified for the

     "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan."I

                12. That on or about January 1, 1988, Walgreen Co. offered Daniel Malloy participation in

     the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," and

     1 See   attached Exhibit 1
      ~
               Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 6 of 139 PageID #:12



          Daniel Malloy accepted Walgreen Co.'s offer to participate in the "Walgreen Co. 1988 Executive

          Deferred Compensation/Capital Accumulation Plan."
~
~
~
00
0                    13. That on or about January 1, 1988, Daniel Malloy's required consideration for
0
J
O
N
N         participating in the plan was a payment of $6,514.00 which was paid by Daniel Malloy by agreed
~
LC)
0
          upon withdrawal from his paycheck.
0)
C
N
N                    14. That the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation
~
~
w
          Plan" included annual interest rates for the projected payments between 19.00 — 24.00%
a
❑
❑
W
          compounded annually depending upon the age at time of deferral.Z :
_J
LL
                                                          SCHEflULB A
                                                            TO TNE
                                              WALGREEIV C0. SRECIITIdE'S DEFERRED

                                                FEE/CAPITAL ACCifMtJL.MON PY.AN'•`


                                      Age at TYme of                  Annual Interest
                                         Deferral                    Sarned bv Deferral.
                                     To age 35                             19.007.
                                          age 36                           19.147.
                                          age 37                           19.3V4
                                          age 38
                                          age 39                           19.707
                                          age 40 '                         19.94%
                                          age 41                           20.20'4
                                          age 42                           20.40X
                                          age 43                           20.607.
                                          age 44                           20.807.
                                          age 45                           21.007.
                                          age 47                           21.407.
                                          age 48                           21.60'!.
                                          age 49                           21.807.
                                          age 50                           22.007.
                                          age 51                           22.207.
                                          age 52                           22.40%
                                          age 53                           22.607.
                                          age 54                           23.007.
                                          age 55                           23.00y.
                                          age 56                           23.207.
                                          age 57                           23.407.
                                          age 58                           23.607.
                                          age 59 •                         23.807.
                                          age 60 and ov2r                  24.007,


          Z   See attached Exhibit 1, p.15.

                                                                     ~J
,        Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 7 of 139 PageID #:13



               15. That under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

    Accumulation Plan" the agreed projected payments to Daniel Malloy were (four Interim Payments

    once per year froml995-1998, and fifteen Installment Payments once per year after age 65)3 :

                                                     WALOREEN COMPANY
                                                1988 DEFERRED INCOME PLAN
                                            PERSONAL BENEFIT STATEHENT
                                                           FOR
                                                      D.J. MALLOY
                      This statement shows your normal retirement payments beginning at age 65
                      Payments will begin on the Plan Anniversary date following retirement.


                                                           Plus
                      Interim payments to be received in years 8, 9, 10 and 11 if you were
                      age 54 or less or. the Plzn Com3!enCemeTt Dato.
                            Plan Year                                           01/01/1988
                            Date of Birth                                       05/13/1956
                            Actual Age - 01/01/88                               31
                            Date Normal Post-Retirement Payments Begin          01/01/2022
                               (plan anniversary following 65th birthday)
                               SALARY DEFERRAL AMOUNT                 $     6,514
                               ----------------------                 -----------
                                        PLAN                              INTERIM
                                        YEAR                              PAYMENT:i

                                        1995                          $      6,514
                                        1996                          $      6,514

                                        1997                          $      6,514
                                        1 498                         $      6,514
                                                                      INSTALLMENT
                                                                        PAYMENT:,

                                        AGE 65                        $     29,454*
                                        TOTAL PAYOUT                  $ 467,866
                      The above payments are not guaranteed and are subject to the provisions
                      of the Plan Agreement and the Plan Document.
                      *15 Year Certain, Post-retirement payments start on the anniversary
                      Commencement Date following age 65.




               16. T o summarize the payments due to Daniel Malloy under the "Walgreen Co. 1988

    Executive Deferred Compensation/Capital Accumulation Plan," payments were due as follows:



    3   See attached Exhibit 1, p.16.

                                                                  4
  Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 8 of 139 PageID #:14



              Projected Payment Date          Projected Payment Amounts

              January 1, 1995                                       $ 6,514.00
              January 1, 1996                                        $ 6,514.00
              January 1, 1997                                        $ 6,514.00
              January 1, 1998                                        $ 6,514.00
              January 1, 2022                                       $29,454.00
              January 1, 2023                                       $29,454.00
              January 1, 2024                                       $29,454.00
              January 1, 2025                                       $29,454.00
              January 1, 2026                                       $29,454.00
              January 1, 2027                                       $29,454.00
              January 1, 2028                                       $29,454.00
              January 1, 2029                                       $29,454.00
              January 1, 2030                                       $29,454.00
              January l, 2031                                       $29,454.00
              January 1, 2032                                       $29,454.00
              January 1, 2033                                       $29,454.00
              January 1, 2034                                       $29,454.00
              January l, 2035                                       $29,454.00
              January 1, 2036                                       $29,454.00

              Total Projected Payments                             $467,866.00


       17. That under the provisions of Subsection 4. C. (2) of the "Walgreen Co. 1988 Executive

Deferred Compensation/Capital Accumulation Plan," Walgreen's had the option of paying an

employee involuntarily terminated in the amount of his deferred amount accumulating at 20%

interest compounded annually.

         4 Time and Manner of Payment. The participants' Deferred Accounts shall be
           distributed- as follows:         -                 -
          C. Payment Upon Termination
                 (2) A participant whose employment with the employer is involuntar-
                 ily terminated by the employer prior to the participant's retirement
                 for reasons other than thosedescribed-in Sections 5 and6 below,
                 shall reoeive,assoon as practicable after such termination, a lump
                 sum paymentinthe anmuntof theao:,umulatedvalueof thedeferral
                 arrount.ForpurposesoFthisParagraph4,SubsectionC(2), therate
                 to be credited in the calculation o f the accumulated value of th e
                 deferral amountshall be twentypercent (20'/~. [emphasis added]


                                                5
         Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 9 of 139 PageID #:15



               18. That on or about June 1988, Walgreen Co. sold the Food Service Division including all

    Walgreen Co.'s restaurants to the Marriott Corporation.
9
0              19. As part of that sale, in or about October 1988, Daniel Malloy's employment with the
0
J
O

N   Walgreen Co. as Director of Food Service Administration ended after over sixteen years of

    continuous employment by Walgreen Co., and Daniel Malloy continued employment with the Food

    Service Division which had been purchased by the Marriott Corporation as Director of Food

    Service Administration (in the same role as he had at the Walgreen Co).

               20. That at no time since Daniel Malloy's employment with Walgreen Co. ended, was any

    lump sum payment ever made to Daniel Malloy by Walgreen Co. under the provisions of

    Subsection 4. C. (2) of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

    Accumulation Plan."

               21. That on or about October 1988, and at all times relevant hereto, Daniel Malloy continued

    the agreed participation in the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

    Accumulation Plan," having met his responsibilities under the plan.

               22. That in January of every year since the initiation of the 1"Walgreen Co. 1988 Executive

    Deferred Compensation/Capital Accumulation Plan," Daniel Malloy would receive a letter making

    the material representations to Daniel Malloy of the status of his projected payments under the plan;

    each-annual-letter-acted Soxati£y_the agreement. The attached Exhibit 2 contains the status letters

    that Daniel Malloy regarding the same in January 2018, January 2019, and January 2020.4

               23. That on or about January 1, 1995, Walgreen Co. paid Daniel Malloy the first payment in

    the amount of $6,514.00 under the agreed "Walgreen Co. 1988 Executive Deferred

    Compensation/Capital Accumulation Plan," ratifying the agreement.5

               24. That on or about January 1, 1996, Walgreen Co. paid Daniel Malloy the second payment


    4   See attached Exhibit 2,
    5   See attached Exhibit 1, p. 16 and Exhibit 2
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 10 of 139 PageID #:16



    in the amount of $6,514.00 under the agreed "Walgreen Co. 1988 Executive Deferred

    Compensation/Capital Accumulation Plan," ratifying the agreement.6
~
0            25. That on or about January 1, 1997, Walgreen Co. paid Daniel Malloy the third payment in
0
J
O
N   the amount of $6,514.00 under the agreed "Walgreen Co. 1988 Executive Deferred

    Compensation/Capital Accumulation Plan," ratifying the agreement. 7

             26. That on or about January 1, 1998, Walgreen Co. paid Daniel Malloy the fourth payment

    in the amount of $6,514.00 under the agreed "Walgreen Co. 1988 Executive Deferred

    Compensation/Capital Accumulation Plan," ratifying the agreement.8

             27. That in each of the annual status letters that Daniel Malloy regarding the past payments

    to Daniel Malloy, including those in January 2018, January 2019, and January 2020, the material

    representation made to Daniel Malloy was that each of these payments were Interim Payments

    made to him as agreed under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

    Accumulation Plan," ratifying the agreement.9

             28. That Daniel Malloy relied upon each of the aforesaid material representations in his

    financial and retirement planning.

             29. That Daniel Malloy has qualified for agreed Installment Payments under the "Walgreen

    Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," when he retired after a

    period of continuous employment beginning on or before January 1, 1988. lo

             30. That Daniel Malloy is currently 64 years of age and turns 65 years of age on May 13,

    2021, and had over 16 years of service with Walgreen Co. prior to termination of employment.

             31. That Daniel Malloy relied upon Walgreen Co. continual and repeated representations

    that Daniel Malloy qualified for compensation under the "Walgreen Co. 1988 Executive Deferred


    6 See attached Exhibit 1, p. 16 and Exhibit 2
    7 See attached Exhibit 1, p. 16 and Exhibit 2
    $ See attached Exhibit 1, p. 16 and Exhibit 2
    9 See attached Exhibit 1, p. 16 and Exhibit 2
    'o See Exhibit 1, including, Subsection 4. A. (1) b.
          Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 11 of 139 PageID #:17



     Compensation/Capital Accumulation Plan," including that the four payments he received in 1995-

     1998 were made pursuant to that plan and that he would receive the fifteen annual Installment
v
co
o    Payments upon reaching 65 years of age.
0
J
O
N               32. That other Walgreen Co. employees whose employment ended with the sale of the

     Walgreen Co. the Food Service Division received their Installment Payments under the "Walgreen

     Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan."

                33. That on or about April 3, 2019, Walgreen Co. slashed its forecasts for 2019 earnings to

     flat from previous guidance of 7-12 percent for full year earnings for 2019, and announced that

     Walgreen Co. planned to cut costs by more than $1.5 billion by 2022.

                34. That on or about October 28, 2019, Walgreen Co. announced that Walgreen Co. laid off

     more than 100 employees at its corporate headquarters in Deerfield, Illinois, that Walgreen Co. cut

     bonus amounts for store managers, and that Walgreen Co. increased its plans to cut costs to more

     than $1.8 billion by 2022, from the plan to cut cost by more than $1.5 billion by 2022 announced in

     April 2019.

                35. That in the Third Quarter of 2020, Walgreen Co. reported a$1.7 billion dollar GAAP

     Net Earnings loss, down -266.6% compared to the Third Quarter of 2019.

                36. That on or about June 24, 2020, Walgreen Co., through its agent Kristine A. Blumka,

      enior_Anal_yst,Retirement-Rlans, who at all times was acting within the scope of her employment,

     admitted to Daniel Malloy that Walgreen Co. never made a lump sum payment to Daniel Malloy

     under the provisions of Subsection 4. C. (2) of the "Walgreen Co. 1988 Executive Deferred

     Compensation/Capital Accumulation Plan."11

                37. That on or about June 24, 2020, Walgreen Co., through its agent Kristine A. Blumka,

     Senior Analyst, Retirement Plans, who at all times was acting within the scope of her employment,

     made the material misrepresentation to Daniel Malloy that he did not meet the eligibility criteria for

     11   See Exhibit 3 Blumka letter to Dan Malloy of June 24, 2020
          Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 12 of 139 PageID #:18



     the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan."12

                38. That on or about June 24, 2020, Walgreen Co., through its agent Kristine A. Blumka,
Nr
co
o    Senior Analyst, Retirement Plans, who at all times was acting within the scope of her employment,
0
J
O

N    advised Daniel Malloy that Walgreen Co. elected to exercise the provisions of Subsection 4. C. (2)

     of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan" which

     requires Walgreen Co. to pay Dan Malloy the principal of his deferral amounts payment accrued at

     the interest rate found in the provisions of Subsection 4. C. (2) of the "Walgreen Co. 1988

     Executive Deferred Compensation/Capital Accumulation Plan."13

                39. That on or about June 29, 2020, Walgreen Co., through its agent Kristine A. Blumka,

     Senior Analyst, Retirement Plans, who at all times was acting within the scope of her employment,

     expressed recognition of the emotional distress caused to Daniel Malloy by Walgreen Co.'s action,

     promised that the Walgreen Co. would do the right thing by Daniel Malloy, indicating that she

     would discuss Daniel Malloy's promised compensation under the "Walgreen Co. 1988 Executive

     Deferred Compensation/Capital Accumulation Plan" with Walgreen Co.'s general counsel.

                40. That at all times herein mentioned, Daniel Malloy - not suspecting that the company he

     had worked at for over sixteen years was intentionally depriving, defrauding him and converting the

     money owed to him to the benefit of Walgreen Co. - believed and relied upon Walgreen Co.'s

     misrepresentations.

                41. That Daniel Malloy's deferral payment in 1988 was $6,514.00 which accrued at an

     interest rate of twenty percent (20%) compounded annually under Subsection 4. C. (2) of the

     "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," which accrued

     as set forth below.




     12
          See Exhibit 3 Blumka letter to Dan Malloy of June 24, 2020
     13   See Exhibit 3 Blumka letter to Dan Malloy of June 24, 2020
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 13 of 139 PageID #:19




                       Dan Malloy Deferred Comp Plan

                                   Bgn            Interest        Ending
                            1988          6,514         1,303           7,817
                            1989          7,817         1,563           9,380
                            1990          9,380         1,876          11,256
                            1991         11,256         2,251          13,507
                            1992         13,507         2,701          16,209
                            1993         16,209         3,242          19,451
                            1994         19,451         3,890          23,341
                            1995         23,341         4,668          28,009
                            1996         28,009         5,602          33,611
                            1997         33,611         6,722          40,333
                            1998         40,333         8,067          48,400
                            1999         48,400         9,680          58,079
                            2000        58,079        11,616           69,695
                            2001        69,695        13,939           83,634
                            2002        83,634        16,727          100,361
                            2003       100,361        20,072          120,434
                            2004       120,434        24,087          144,520
                            2005       144,520        28,904          173,424
                            2006       173,424        34,685          208,109
                            2007       208,109        41,622          249,731
                            2008       249,731        49,946          299,677
                            2009       299,677        59,935          359,613
                            2010       359,613        71,923          431,535
                            2011       431,535        86,307          517,842
                            2012       517,842       103,568          621,411
                            2013       621,411       124,282          745,693
                            2014       745,693       149,139          894,832
                            2015       894,832       178,966        1,073,798
                            2016     1,073,798       214,760        1,288,558
                            2017     1,288,558       257,712        1,546,269
                            2018     1,546,269       309,254        1,855,523
                            2019     1,855,523       371,105        2,226,628
                           LUGU      G,LLO,pLa '~'~J,J.4U           L.0/1,JJJ


-          42. That on or before July 1-4, 2020, Walgreen Co., through its agents acting within_the- -____
     k
    scope of their employment, including but not limited to Kristine A. Blumka, Chris Dysinger,

    Walgreen Co. Director of Retirement Plans and Programs, and Walgreen Co.'s general counsel,

    conspired and schemed to defraud and deprive Daniel Malloy of the payments he was entitled to

    under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," and

    to convert those funds from Daniel Malloy's benefit to the benefit of the Walgreen Co.


                                                             10
          Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 14 of 139 PageID #:20



              43. That on July 14, 2020, Walgreen Co., through its agent acting within the scope of her

     employment, Kristine A. Blumka, Senior Analyst, Retirement Plans, made the material
Nr
co
o    misrepresentation to Daniel Malloy that he did not meet the eligibility criteria for the "Walgreen
0
J
O

N    Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan" because he did not attain

     "retirement status" by "attaining age 55 with at least 10 years of service prior to termination of

     employment with Walgreens."14

              44. That on July 14, 2020, Walgreen Co., through its agent Kristine A. Blumka, Senior

     Analyst, Retirement Plans, who at all times was acting within the scope of her employment, made

     the material misrepresentation to Daniel Malloy that he did not qualify for the Interim Payments

     that he had already been paid in 1995-1998, and that he did not qualify for the Installment Payments

     which were to begin in 2022." ls

              45. That on July 14, 2020, Walgreen Co., through its agent Kristine A. Blumka, Senior

     Analyst, Retirement Plans, who at all times was acting within the scope of her employment, made

     the material misrepresentation to Daniel Malloy that the amount due to him under Subsection 4. C.

     (2) of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan" was

     $7,527.69, when in fact the amount due Daniel Malloy under Subsection 4. C. (2) of the "Walgreen

     Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan" as of July 14, 2020 was

     appr-oximatel_y_$2,464,542.0_0_accruing at 20% compounded annually.

              46. That on July 14, 2020, Walgreen Co., through its agent Kristine A. Blumka, Senior

     Analyst, Retirement Plans, who at all times was acting within the scope of her employment, made

     the material misrepresentation to Daniel Malloy that the amount due to him under Subsection 4. C.

     (2) of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan" was

     satisfied by his prior Interim Payments in 1995-1998.


     'a See Exhibit 4 Blumka letter to Dan Malloy of July 14, 2020
     15 See Exhibit 4 Blumka letter to Dan Malloy of July 14, 2020

                                                              11
      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 15 of 139 PageID #:21




             47. That on July 14, 2020, Walgreen Co., through its agent Kristine A. Blumka, Senior

     Analyst, Retirement Plans, who at all times was acting within the scope of her employment, made
v
co
o    the material misrepresentation to Daniel Malloy that "because you did not attain Retirement status
G
J
O
N    under the plan," defined "as attaining age 55 with at least 10 years of service prior to termination of
~
U)   employment with Walgreens," Dan Malloy would receive no further retirement payments.16

             48. That on and about June and July, 2020, Walgreen Co., through its agent Kristine A.

     Blumka, Senior Analyst, Retirement Plans, who at all times was acting within the scope of her

     employment, made the material misrepresentation to Daniel Malloy t that the statements

     communicated to Daniel Malloy during the preceding 32 years from Walgreen Co. regarding his

     participation in the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation

     Plan" were "not properly administered," were an "error that occurred in the administration of your

     benefits," were "administrative error," were in "error," essentially asserting that Walgreen Co. had

     made 32 years of material misrepresentations to Daniel Malloy regarding the "Walgreen Co. 1988

     Executive Deferred Compensation/Capital Accumulation Plan."

             49. That on July 14, 2020, Walgreen Co., through its agent Kristine A. Blumka, Senior

     Analyst, Retirement Plans, who at all times was acting within the scope of her employment, made

     the material misrepresentation to Daniel Malloy that Walgreen Co. had a right to reimbursement of

     the Interim Payments made in 1995-1998, clearly threatening Daniel Malloy that should he seek to

     address the injustice of Walgreen Co.'s defrauding, depriving and converting the amount due to

     Daniel Malloy under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

     Accumulation Plan" and not surrender his interest in the same, Walgreen Co. could seek re-payment

     of the Interim Payments.l7

             50. That at all times herein mentioned, Walgreen Co., through its agents acting within the


     16 See Exhibit 4 Blumka letter to Dan Malloy of July 14, 2020
     " See Exhibit 4 Blumka letter to Dan Malloy of July 14, 2020

                                                              12
          Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 16 of 139 PageID #:22



     scope of their employment, including but not limited to Kristine A. Blumka, Chris Dysinger and

     Walgreen Co.'s general counsel, knew or should have known that each of the aforesaid material
~
~
o    misrepresentations were false and made for the malicious purpose of disadvantageously causing
0
J
O
N    Daniel Malloy to settle a nonexistent dispute regarding his right to the pecuniary benefit; in so
~
a
LO
0
     doing, Walgreen Co. demonstrated an intention, scheme or device to accomplish the fraud, willful
~

N    misconduct, malice, wantonness, oppression, or that entire want of care which raises the
~

W    presumption of conscious indifference to consequences, thereby justifying an award of punitive
a
0
p    damages.

                 51. That as of August 14, 2020, the date of the filing of this lawsuit, under Subsection 4. C.

     (2), Walgreen Co. presently owes Daniel Malloy a lump sum payment.of approximately

     $2,501,144.00 under Subsection 4. C. (2) of the "Walgreen Co. 1988 Executive Deferred

     Compensation/Capital Accumulation Plan" which sum continues to compound annually at 20%.

                 52. That at all times herein mentioned, Walgreen Co., acting through its agents, delegates

     and assigns acting within the scope of their employment, delegation and assignment, owed to

     Daniel Malloy fiduciary duties of good faith and fair dealing under both common law and Illinois

     state statutory law, lg in the administration of the "Walgreen Co. 1988 Executive Deferred

     Compensation/Capital Accumulation Plan," including, inter alia: (1) to deal fairly with Daniel

     A~lalloy,-(2)-to-act_reasonably-andjn-good faith with Daniel Malloy, (3) to discharge its duties solely

     in the interests of the participants such as Daniel Malloy and his beneficiaries, (4) to act for the

     exclusive purpose of providing benefits to participants such as Daniel Malloy and his beneficiaries,

     (5) to refrain from engaging in transactions that constitute direct or indirect actions adverse to the

     interests of participants such as Daniel Malloy and his beneficiaries, (6) to refrain from engaging in

     transactions that constitute a lack of adequate consideration to participants such as Daniel Malloy

     and his beneficiaries or which deprive participants such as Daniel Malloy of benefits due under such

     18   See, inter alia, 40 ELCS 5/1-101.2 et seq.

                                                           13
      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 17 of 139 PageID #:23



     compensation plans, (7) to refrain from transactions that result in a pecuniary benefit to the

     fiduciary, Walgreen Co., and (8) to exercise reasonable care to prevent others from breaching these
'r
co
o    fiduciary duties in the administration of the "Walgreen Co. 1988 Executive Deferred
0
~
0
N    Compensation/Capital Accumulation Plan."
                                                                                                    t9
             53. That at all times herein mentioned, the common law and Illinois statutory law

     recognizes that the breaches of fiduciary duties are punishable using the legal modalities of tort law

     and/or criminal law.

             54. That on or about July 14, 2020, notwithstanding the aforesaid duties, Walgreen Co.,

     maliciously, wrongfully, intentionally, willfully, wantonly, with an entire want of care, or with a

     totality of circumstances demonstrating a scheme or device to accomplish a fraud, denied benefits

     due and owing to Daniel Malloy under the "Walgreen Co. 1988 Executive Deferred

     Compensation/Capital Accumulation Plan," breaching its duties to Daniel Malloy in one or more of

     the following ways:

                 (1) failed to deal fairly with Daniel Malloy,

                 (2) failed to act reasonably and in good faith with Daniel Malloy,

                (3) failed to discharge its duties solely in the interests of the participants such as Daniel
             Malloy and his beneficiaries,

                (4)—failed-to-act-forAhe_exclusitie purpose of providing benefits to participants such as
             Daniel Malloy and his beneficiaries,

                 (5) failed to refrain from engaging in transactions that constitute direct or indirect
             actions adverse to the interests of participants such as Daniel Malloy and his beneficiaries,

                 (6) failed to refrain from engaging in transactions that constitute a lack of adequate
             consideration to participants such as Daniel Malloy and his beneficiaries or which deprive
             participants such as Daniel Malloy of benefits due under such compensation plans,

                 (7) failed to refrain from transactions that result in a pecuniary benefit to the fiduciary,

     19 Se, inter alia, 40 ILCS 5/1-107, 40 ILCS 5/1-108 and 401LCS 5/1-110

                                                             14
      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 18 of 139 PageID #:24



            Walgreen Co.,

                (8) failed to exercise reasonable care to prevent others from breaching these fiduciary
LO          duties in the administration of the "Walgreen Co. 1988 Executive Deferred
co
~           Compensation/Capital Accumulation Plan." and
0
N
O
N
2                (9) conspired with a scheme or device to accomplish a fraud,

                (10) otherwise defrauded and deprived Daniel Malloy of the payments Daniel Malloy
            was entitled to under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital
            Accumulation Plan," and converted those funds from Daniel Malloy's benefit to the benefit
            of the Walgreen Co.

            55. That as a direct and proximate result of Walgreen Co.'s breach of fiduciary duties,

     Daniel Malloy sustained significant pecuniary injuries, including, but not limited to emotional

     distress as well as the tortuous interference with his protected property interest in the "Walgreen Co.

     1988 Executive Deferred Compensation/Capital Accumulation Plan."

            WHEREFORE, Plaintiff, DANIEL MALLOY, demands judgment against Defendants,

     WALGREEN CO. for compensatory damages in an amount in excess of TWO MILLION FIVE

     HUNDRED THOUSAND ($2,500,000.00) DOLLARS.

            Further, Plaintiff reserves the right to request the right to amend the ad damnum of Count I

     to allow for a prayer for relief for a claim for punitive damages pursuant to 735 ILCS 5/2-604.1.20




            20 § 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical
            damage to property, based on negligence, or product liability based on any theory or doctrine, where
            punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking
            punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before
            the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall
            allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable
            likelihood of proving facts at trial sufficient to support an award of punitive damages. Any motion to
            amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than
            30 days after the close of discovery. A prayer for relief added pursnant to this Section shall not be
            barred by lapse of time under any statute prescribing or limiting the time within which an action may be
            brought or right asserted if the time prescribed or limited had not expired when the original pleading
            was Sled.


                                                          15
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 19 of 139 PageID #:25



                                       COUl\TT II — Fraud and Deceit

            1-55. Plaintiff, DANIEL MALLOY, restates and realleges paragraphs 1-55 of Count I as
9
o   paragraphs 1-55 of Count II as if fully set forth herein.
0
J
O

N           56. That the aforesaid misrepresentations by Walgreen Co., through its agents who at all

    times was acting within the scope of their employment, to Daniel Malloy were known to Walgreen

    Co, to be false, were believed by Walgreen Co. to be false, or were made in reckless disregard as to

    whether the same were true or false.

            57. That the aforesaid misrepresentations by Walgreen Co., through its agents who at all

    times was acting within the scope of their employment, to Daniel Malloy were untrue statements of

    material fact and made to induce Daniel Malloy to surrender or forego his rights to money owed to

    him under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan."

            58. That - not suspecting that the company he had worked at for over sixteen years was

    intentionally defrauding him and converting the money owed to him to the benefit of Walgreen Co.,

    Daniel Malloy believed and relied upon Ms. Blumka's misrepresentations.

            59. That Daniel Malloy sustained damages as the result of his reliance when Walgreen Co.

    reneged on Walgreen Co.'s promise to pay Dan Malloy the principal of his deferral amounts

    payment accrued at the interest rate found in the provisions of 5ubsection 4. C. (2) of the "Walgreen

    Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," andlor when Walgreen

    Co. welched on the contractual deal it made with the "Walgreen Co. 1988 Executive Deferred

    Compensation/Capital Accumulation Plan."

           60. That as a direct and proximate result of Walgreen Co.'s fraud and deceit, Daniel Malloy

    sustained significant pecuniary injuries, including, but not limited to emotional distress as well as

    the tortuous interference with his protected property interest in the "Walgreen Co. 1988 Executive

    Deferred Compensation/Capital Accumulation Plan."

            WHEREFORE, Plaintiff, DANIEL MALLOY, demands judgment against Defendants,

                                                       16
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 20 of 139 PageID #:26



    WALGREEN CO. for compensatory damages in an amount in excess of TWO MILLION FIVE

    HUNDRED THOUSAND ($2,500,000.00) DOLLARS.
~
~
o            Further, Plaintiff reserves the right to request the right to amend the ad damnum of Count II
0
J

N   to allow for a prayer for relief for a claim for punitive damages pursuant to 735 ILCS 5/2-604.1.21



                                             COUNT III — Conversion

             1-60. Plaintiff, Daniel Malloy, restates and realleges paragraphs 1-60 of Count II as

    paragraphs 1-60 of Count III as if fully set forth herein.

             61. That, by the aforesaid actions and inactions, Walgreen Co. has taken an unauthorized

    and wrongful assumption, control, dominion or ownership of the money due and owing to Daniel

    Malloy under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation

    Plan."

             62. That Daniel Malloy has a protected property interest in money due to Daniel Malloy

    under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation Plan," and

    he has right to the immediate possession of that property interest that is absolute and unconditional.

             63. That Daniel Malloy demands immediate possession of the properry interest, to wit, the

    money owed to him under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital



             64. That as a direct and proximate result of Walgreen Co.'s conversion, Daniel Malloy

             21§ 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical
             damage to property, based on negligence, or product liability based on any theory or doctrine, where
             punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking
             punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before
             the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall
             allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable
             likelihood of proving facts at trial sufficient to support an award of punitive damages. Any motion to
             amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than
             30 days after the close of discovery. A prayer for relief added pursuant to this Section shall not be
             barred by lapse of time under any statute prescribing or limiting the time within which an action may be
             brought or right asserted if the time prescribed or limited had not expired when the original pleading
             was filed.


                                                           17
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 21 of 139 PageID #:27



           sustained significant pecuniary injuries, including, but not limited to emotional distress as well as

           the tortuous interference with his protected property interest in the "Walgreen Co. 1988 Executive
I
o           Deferred Compensation/Capital Accumulation Plan."
0
_J
0
N                   WHEREFORE, Plaintiff, DANIEL MALLOY, demands judgment against Defendants,

            WALGREEN CO. for compensatory damages in an amount in excess of TWO MILLION FIVE

            HUNDRED THOUSAND ($2,500,000.00) DOLLARS.

                    Further, Plaintiff reserves the right to request the right to amend the ad damnum of Count III
                                                                                                                           22
            to allow for a prayer for relief for a claim for punitive damages pursuant to 735 ILCS 5/2-604.1.




                                          COUNT IV - Wase Payment and Collection Act

                    1-64. Plaintiff, Daniel Malloy, restates and realleges paragraphs 1-64 of Count III as

            paragraphs 1-64 of Count IV as if fully set forth herein.

                    65. That at all times relevant hereto, Walgreen Co. was the employer of Daniel Malloy

            under the Illinois Wage Payment and Collection Act, 820 ILCS 115/1, et seq.

                    66. That at all times relevant hereto, Daniel Malloy was the employee of Walgreen Co.

            under the Illinois Wage Payment and Collection Act, 820 ILCS 115/1, et seq.

                    67-.—T-hat-Illinois -WagePayment_and-C911ection-&t,820 ILCS 115/14, states in relevant

     _   __ __part as follows: _ _

                    21   § 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical
                    damage to property, based on negligence, or product liability based on any theory or doctrine, where
                    punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking
                    punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before
                    the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall
                    allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable
                    likelihood of proving facts at trial sufticient to support an award of punitive damages. Any motion to
                    amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than
                    30 days after the close of discovery. A prayer for relief added pursuant to this Section shall not be
                    barred by lapse of time under any statute prescribing or limiting the time within which an action may be
                    brought or right asserted. if the time prescribed or limited had not expired when the original pleading
                    was filed.


                                                                     18
      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 22 of 139 PageID #:28




                  (820 ILCS 115/14) (from Ch. 48, par. 39m-14)
                     Sec. 14. (a) Any employee not timely paid wages, final
                 compensation, or wage supplements by his or her employer as
~                required by this Act shall be entitled to recover through a
                 claim filed with the Department of Labor or in a civil action,
o
o                but not both, the amount of any such underpayments and damages
                 of 20 of the amount of any such underpayments for each month
N                following the date of payment during which such underpayments
Q                remain unpaid. In a civil action, such employee shall also
o                recover costs and all reasonable attorney's fees.
o                    (a-5) in addition to the remedies provided in subsections
                 (a), (b), and (c) of this Section, any employer or any agent
N
v                of an employer, who, being able to pay wages, final
~o               compensation, or wage supplements and being under a duty to
w
F-               pay, wilfully refuses to pay as provided in this Act, or
o                falsely denies the amount or validity thereof or that the same
W                is due, with intent to secure for himself or other person any
~                underpayment of such indebtedness or with intent to annoy,
U`               harass, oppress, hinder, delay or defraud the person to whom
                 such indebtedness is due, upon conviction, is guilty of:
                         (1)for unpaid wages, final compensation or wage
                     supplements in the amount of $5,000 or less, a Class B
                     misdemeanor; or
                         (2)for unpaid wages, final compensation or wage
                     supplements in the amount of more than $5,000, a Class A
                     misdemeanor.
                     Each day during which any violation of this Act continues
                 shall constitute a separate and distinct offense.

              68. That at all times relevant hereto, Walgreen Co. had a duty to timely pay Daniel Malloy

     under the terms of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

     Accumulation Plan."

              69. That on July 14, 2020, and each day thereafter, Walgreen Co. violated Illinois Wage

     Payment and Collection Act, 820 ILCS 115/1 et seq. in failing to make timely and appropriate

     payments under the "Walgreen Co. 1988 Executive Deferred Compensation/Capital Accumulation

     Plan."

              70. That as a direct and proximate result of Walgreen Co. violation of the Illinois Wage

     Payment and Collection Act, 820 ILCS 115/1, et seq., Daniel Malloy sustained significant

     pecuniary injuries, including, but not limited to emotional distress, underpayments, as well as the

     tortuous interference with his protected property interest in the "Walgreen Co. 1988 Executive

     Deferred Compensation/Capital Accumulation Plan."


                                                       19
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 23 of 139 PageID #:29



             WHEREFORE, Plaintiff, DANIEL MALLOY, demands judgment against Defendants,

    WALGREEN CO. for compensatory damages in an amount in excess of TWO MILLION FIVE
~
o   HUNDRED THOUSAND ($2,500,000.00) DOLLARS, prejudgment interest, attorneys' fees and
0
~
0
N
N   costs.

             Further, Plaintiff reserves the right to request the right to amend the ad damnum of Count I

    to allow for a prayer for relief for a claim for punitive damages pursuant to 735 ILCS 5/2-604.1. 23



                                         COUNT V— Breach of Contract

             1-70. Plaintiff, Daniel Malloy, restates and realleges paragraphs 1-70 of Count IV as as

    paragraphs 1-70 of Count V as if fully set forth herein.

             71. That, in depriving Daniel Malloy of money due him under "Walgreen Co. 1988

    Executive Deferred Compensation/Capital Accumulation Plan" and converting the money to the

    benefit of Walgreen Co. and detriment of Daniel Malloy, Walgreen Co. violated and breached the

    terms of the contract, including, but not limited to, the terms of Subsection 4. A. (2) a. and/or

    Subsection 4. C. (2) of the "Walgreen Co. 1988 Executive Deferred Compensation/Capital

    Accumulation Plan."

             72. That as a direct and proximate result of Walgreen Co. breach of the contract terms of

    the"W. _algreen_Co.1988 Executive Deferred Compensation/Capital Accumulation Plan," Daniel

    Malloy sustained significant pecuniary injuries, including, but not limited to underpayments, as well

             23 § 2-604.1. Pleading of punitive damages. In all actions on account of bodily injury or physical
             damage to property, based on negligence, or product liability based on any theory or doctrine, where
             punitive damages are permitted no complaint shall be filed containing a prayer for relief seeking
             punitive damages. However, a plaintiff may, pursuant to a pretrial motion and after a hearing before
             the court, amend the complaint to include a prayer for relief seeking punitive damages. The court shall
             allow the motion to amend the complaint if the plaintiff establishes at such hearing a reasonable
             likelihood of proving facts at trial sufficient to support an award of punitive damages. Any motion to
             amend the complaint to include a prayer for relief seeking punitive damages shall be made not later than
             30 days after the close of discovery. A prayer for relief added pursuant to this Section shall not be
             barred by lapse of time under any statute prescribing or limiting the time within which an action may be
             brought or right asserted if the time prescribed or limited had not expired when the original pleading
             was filed.


                                                           20
     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 24 of 139 PageID #:30



    as the tortuous interference with his protected property interest in the "Walgreen Co. 1988

    Executive Deferred Compensation/Capital Accumulation Plan."
9
o
0           WHEREFORE, Plaintiff, DANIEL MALLOY, demands judgment against Defendants,
J
O
N   WALGREEN CO. for compensatory damages in an amount in excess of TWO MILLION FIVE

    HUNDRED THOUSAND ($2,500,000.00) DOLLARS, specific performance, assumpsit, and

    restitution.


                                                                 /~ ~             r
                                                                 VIIAI~P ~Q~lde~ rMw
                                                         Christopher Patrick Ford

    LAW OFFICE OF CHRISTOPHBR PATRIC]K FORD
    8 South 1Vfichigan Avenue - Suite 3500
    Chicago, Illinois 60603
    Telephone: 312/3 72-0505
    Facsimile: 312/372-8562
    cpfordlaw(a7sbcglobal.net
    #15025




                                                    21
      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 25 of 139 PageID #:31




     STATE OF ILLINOIS                )                                                               #15025
     COUNTY OF COOK                   )
I
o                       IN THE CIRCUIT COURT-OF COOK COUNTY, ILLINOIS
o
N
                              COUNTY DEPARTMENT, LAW DIVISION
O
N
Q    DANIEL MALLOY,                                                        )
o                                                                          )
o                                     Plaintlffs,                          )
0
N    V.                                                                    )    No.
d'                                                                         \

W    WALGREEN CO., a corporation,                                          )J   Plaintiff Demands a
o                                                                          )    Trial by Jury
o                                     Defendant.                           )


                                               Rule 222 certification

             Pursuant to Supreme Court Rule 222, the undersigned counsel hereby certifies, under Section 1-

     109 of the Code of Civil Procedure, that the damages sought in the matter of Malloy v. Walgreen Co., are

     in excess of the jurisdictional amount of for the Law Division.




                                                                       )AnWvAw~ ~~"iFNr
                                                                       L/
                                                                        - P
                                                                          -

                                                              Christopher Patrick Ford

     LAW OFFICE OF CHRISTOPHER PATRICK FORD
     8 South Michigan Avenue - Suite 3500
     Chicago, Illinois 60603
     T-elephone:-3-1 2/3 72--0505
     Facsimile: 312/372-8562
     cpfordlawksbcglobal:net                                           -              -                         -
     #15025
                Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 26 of 139 PageID #:32


                                                                                         Exhibit 1


                                  - Walgreen Co. 1988 Executive Deferred
                                  Compensation/Capital Accumulstion Plan                              ~
~
0
J
N
O
N
            Walgreen 'Co.. (the '•`~mployer'r) hereby establishes a non-quali£ied deferred :
Q
~
0
CD
            -compensation program £or certain of its emp'loyees as;descr.ibed herein. The
0
N
0
N           following shal-1 constitute the terms and conditions of the-Walgreen Co. 1988
co
            Executiva Deferred.Compensatiorn/Capitel Aceumulation Plan (the "Plazi"), efYec-

            tive January 1, 1986:



            1. Administration. Full power artd.authority to construe, interpret and
                 adreinister the Plan shall be vested i.n the Compensatfon Committee of the.
                 Hoard of Directors (the "Committee"). The Committee shall have the

                 autho=ity to make determinations provided for or permitted to be made
     ~.,         under the Plan, to interpret the Plan, and to promulgate such rules and

                 regulations, if any, as the Committee considers necessary and appropriate
                 for the implementation•of the.Plan.



            2. Eligibility and Participa_tion. Only those persons who are employed..at

                 Salary Grade 14 and its equivalent or above as of December 31, 1987 shall be

                  eligible-to-become-a-pattri~i-pant in--the-P-ian-.—An-ei_-igible-emp-loyee-sha-li
                  beeome a participant upon the execution_of_an irr.evocable election under               -

                  the Plan and the acceptance of the election by the Committee.



            3., Deferred Compensation Account..



                  A.. Each participant shall make an irrevocable election in writing of the
      .-~
     ;✓                amount of compensation to be deferred under the'Plan (the "deferral



                                                       ~
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 27 of 139 PageID #:33




                  amount"). 'Such amount shall not be in excess of fifteen percent (15'm)

                  of the participants calendar year 1988 base.salary, and shall be in
~                              •-                                      :
~ '               increments-'of no less than $1,000.00-(ortie thousand dollsrs).: The
o                               •                           .
N                 election sfiall be n~ade prior to January 1, 1988 and shall be for

~        ,        the period January 1, 1988 through December 31, 1988. The deferral
0
oi
N                 amount shall be reduced in substantially equal amounts from the base
o                                                   •
N
~                 salary otherwise periodically, payable to the.participant during the
w
o                 period January 1, 1988 through December 31, 1988, and attributable
o                                                                               •
HI
                  to service by the participant for the employer after the date of
U_
                  participant's election.



             B. The employer shall establish and maintain a bookkeeping account in

                  the name of each participant, which shall be known as his or her.
                  "D.eferred Account", and which shall be cr.edited with the amount of

                  compensation deferred, and which shall reflect the accumulated value

                  of the deferral amount. The accumulated value of the deferral amount

                  shall egual the amount arrived at by inereasing the deferral account

                  balance.by assumed simple interest compounded annually but credited "
                  as of the last day of each calendar month, calculated from

               — -Januar-y--lp -1988.: —Amounts--pa-id to- or on behalf of the-participant
                  or his beneficiary pursuant to this Plan, shall be deducted from the
                                            .                                                 - - --
                  account balance as of--the -first day ®f the month in which such

                  payment is made. The rate to be used in determining the accumulated

                  value of the deferral amount sha12 be- that rate specified in the Plan

                  paragraph under which peyment is to be made.


     ~




                           .        .   .       •
                                                        ~          •        '            •
                       Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 28 of 139 PageID #:34




          ~.            C: The participant's Deferred Ac'count shall at all times be reflected on
     (r
~                                 the employer's books in accordance with generally accepted accounting
U)
co

o                                 practices as a seneral unsecured and unfunded obl~gatian of the
N
p
N                                 employer and the P'lan shall not give any person any. right or security
                                                                              •
a                                      .
LO
               .                  interest in any asset of the .employe'r nor shall it:imply any trust or
0
N                                 segregation of assets.by the employer. The participant's Deferred
v

W                                 Account shall be distributed from the general assets of the employer.
0
o                                                                 .
w
LL             4. 'Time and Planner of Payment. The participants' Deferred Accounts shall be

                        distributed as follows:



                         A.       fnstailment Payments
                                  (1). A participant shall be eatitled "to.fifteea (15) equal antival

                                  installment payments commencing at the January 1 of the year following
                                  his or her attainment of ege sixty-five (65) or as soon as practicable
                                  thereafter, if one of the following conditions is met:
                                       a.   the participant remains in ttie continuous employ of the

                                       employer during the period from January 1, 1988 until the

                                       Participant reaches age si:kty-f,ive.(65); or

                   .                   b. the participant retires after a period of continuous

                                       employment beginning on or before January 1, 1988.

                                  (2) A participant who attained age fifty-five (55) as of

                                  January 1, 1988, shall elect, at the time of making the deferral

                                  election pursuant to Paragraph 3A, to receive. installment payments in

                                  one of the following manners:

                                       A.   fifteen.(IS)'equal annual installments as descsibed in

                                       paragraph (1) above; or


          . •                 •                   ; . _           ~                                         _
                  Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 29 of 139 PageID #:35




                                b.   tesi (10) equal, annual instalirttents commencing at the
     go
v                              January 1 of the year following his or her attainment of age
~
OD
0
0                              seventy (70). or as:soon as practicable thereafter. :
0
0
N           Installment-payments shall be calculated to'amortize fully the accumulated

            .value of the deferral amount over the payment period. For purposes:of this
            Subsection A, the rate to be credited in the calculation of the accumulated

co          value of the deferral amount shall be'based upon the participant`s age at the
LU
0           titae of deferral as r.eflected in Schedule A,of the Plan.
0
w
J
LL

                      B.   Interim Payments

                           (1) Effective January 1, 1995, or as soon as practicable thereafter,

                           a participant shall be entitled to a lump sum payment in an amount

                           equai to the amount deferred under Paragraph 3 of this Plan if one of
     r-\;                  the following conditions is met:
                                a. the participant has remained in the continuous employ of

                                the employer during the period beginning January 1, 1988 and

                                ending January 1, 1995 and is not receiving Installment

                                Payments pursuant to Subsection A;,-or
                                b. the participant retires after a period of continuous

             --   ~             e:aploy:eent from Jenuary 1; -1988 and is not -receiving
                                Installment Payments pursuant'to Subsection A.

                           (2) £ffective January 1, 1996, or as soon as practicable thereafter,

                           a participant shall be entitled to a lump sum payment-in an amount
                           equal to the,amount deferred under Paragraph 3 of this Plan if one of

                           the following conditions is met:
                                a. The participant has iemained in the continuous'employ of
     r--
                                the employer duriag'tha period beginning January 1,•1988 and

                  w             ending January 1, 1996 and is not receiving Installment

                  •             Payments,pursuant:to'Subsection A; or
                                                            4
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 30 of 139 PageID #:36




     ~                    b. the participant retires after a period of continuous
~                :        e6npt,oyment from Jaauar~i 1. 1988 and is not receit~ing
co


N
                          Installment Payments pursuant to Subsecti.on.A.
N        ,                          ,                                        •   .
~                    (3) 'Effective January 1, 1997, or as soon as practicable thereafter,
a                                                                                           '
~        •           a partieipant shal.l be enta.tled to.a lump sum payment.in an amount
0
N
N                    equal to the amount deferred under Paragraph 3.of the Plen if one of
~
~                                                   •
w
Q
                     the following conditions
                                        .
                                              is .met:

o                         a. The participant has rea►ained in the continuous employ of
w
J
                                                                           .
                          the employer during the period begin'ning.January l, 1988 and
                          end"ing January 1, 1997 and is not receiving Installment

                          Payments pursuant to Subsection Ai.or _
                          b. the participant retires after a period of continuous

                          employmqnt from Janu,ary 1,j 1988 and is not receiving

                          Instailment Payments pursuant to Subsection A.

                     (4) Sffective January 1, 1998, or as soon as practfcable thereafter,

                     a participant shall be entitled to a lump sum payment in an,amount
                     equal to the amount deferred under Paragraph 3 of the Plan if one of

                     the following conditions is met:
                          a. The participant has remained in the continuous employ of

                          the--empl,oyer-during-the-pexiod-b-wg3-nririg :J- nua~r9 , an
                                                         .
                          ending_.January 1, -1998--and. is- nat receiving- Installment ---     -

                          Paymenzs pursuant to 8ubsection A; or

                          b. the participant retires after a period of continuous
                          employment from January 1, 1988 and'is not receiving

                          Installment Payments pursuant to Subsection. A.
                     Payments under Subsections B(1)-B(4), shall be debited from the
     ~                                                                  -        .
                     participents deferral aecount as of the first day of the month.in

                     which payment is made.
                ..                                           .
                     .                          .    ~'
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 31 of 139 PageID #:37




             C. Payment Upon Termination

~                 (1) A particfpant who.voluntarily terminates his.employment with the
co

o
                  employer prior to retirement shall receive, as soon as precticable*
N                                                          ~
                  after, such termination, a lump sum payinent in t}ie amount of the :
~
a                                             '
o    •            accumulated value of the Deferral Amount. For purposes of this
0)
0
N                 Paragraph 4, Subsection C(1) the rate to be credited in t}ie calcula-
v                                                                             .
°                 tion of the accumulated value of the deferral amount shail be ten
a        .
o                  percent (10%).
w                                                                  _
LL           ~,(2)-    A participant.whose eoiployment with the employer is involuntar-

                   iiy terminated by the employer prior to the participant',s retirement.

                   for reasons other than those described ,in Sectibns 5 and 6 below,
                   shall. receive, as soon as practicable after such termination, a lump

                   sum payment in the amount of the accumulated value of the deferral
                   amoui►t. For purposes of this Paragraph 4., Suhsection.C(Z), the rate
                   to be credited in the calculat.ion of the aceumulated value of the

                   deferral amount sTiall be twenty percent



      For purposes .of this Paragraph 4, retirement shall mean leaving the active
      employ of the employer at or after age sixty-five (65), or after, at least

     - teri (10) yeais of service and:gti least age fifty-five (55)., or for reason of

      disabi,lity as described in Paragraph 9:of the Plan.,



      5. Non-Competition. Notwithstanding any other provision of this Plan, if the.

              Committee at any time determines that participant, without having obtained

              the prior written consent of the Committee or its designee, has engaged in.
              competition with the employer either during the term of his employment.

              with the employei and continuing throughout such period thereafter that



                                                         •     .
                                                  ~
                     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 32 of 139 PageID #:38




                       participant. is entitled.to ieceive payments pursuant to.this Plan, the
I
to                    sole amount payable to participant hereunder shall be a lump sum payment
co
o
J
  .          ,
N
                      of the accumulated value"of the deferral amount, payable as soon as
O
N
                      practicable after such determination. For purposes of 'this Paragraph S,
Q
LO
0
oi               . " the simple rate of interest applied to determine the accumulated value of
0
N
O
N                     the deferral amount shall be two percent (21%). "Competition with.the
~
ui                    Smployer" shall mean engaging, witihin any geographical area or marke't
¢
0
0                     served by the employer and without the employer's written consent,, in the
w
J
LL
                      provision of goods or services, or in 8ny other business activity of a

                      type offered or engaged in by the employer, on -participant's own behalf or

                      on behalf of another business enterprise wh*le employed by the employer or
                      within 60 months of participant's termination of employment with the

                      employer.



                 6. Dishonest Conduct. Notwithstanding any other provision of this plan, if
                       participant's employment with the employer is terminated at any time for
                      reason of dishonest or fraudulent conduct injurious to the employer, the

                      sole amount,payable to or on behalf of participant hereunder shall be a

                      lump sum payment of the accumulated-value of the participant's deferral
                       amount, payable as soon as practitab3e after s_u_c~t,ermination_of— emp-loy--
                       ment. For purposes of this Paragraph 6, the simple rate of interest to be

                      credited in the calculation of the accumulated value of the deferral

                       amount shall.be zero percent (OA).

                  7. Payment Upon Death of Participant

                       A. If participant dies after annual payments have become payable as

                            provided in Paragraph 4, Subsection A hereof, but prior to receiving
                                                                                 .

         _                  any or.alA annual installment payments due participant pursuant to


     ,                                                        ~          .   •
                        •                       .                                    .
                                                    '
                                                          R
               Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 33 of 139 PageID #:39




                      Paragraph 4, Subsection A,_ the empioyer shall pay any such unpaid
 .•~            -.      ._       -         -

~                     annual payments to"the partic£pant's beneficiary, commencing with the

9                     next annual payment due follawing the date of particfpant's'death.
cm
N
              B. If participant dies after-ret•irement•as provided-in Paragraph 4

o         •           hereof, but prior to receiving any or all interim payments due
~                                                    .
0
N                     participant pursuant to Paragraph 4, Subsection B, the employer shall
~                              .

W                     pay any such unpaid interim payments to the participant's beneficiary
a                                                                                •
~
0                     commencing with the next interim payment due following the date of
w
J
~                    •participant's death.

              C.      If part£cipant dies while employed by the employer, but prior to

                      retirement as provided in Paragraph 4 hereof, no further interiffi
                      payments or annual installments pursuant to Paragraph 4, Subsec-
                      tions A and B shail be paid by the employer after the date of the

      '               participant's death, but the employer shall,, as soon as practicable

                      after participant's death, pay to the participant's beneficiary, in.a

                      lump sum, the accumulated value of the deferral amount.• For purposes

                      of ;his Paragraph 7, the rate to be credited in the calculation of

                      the accumulated value of the deferral amount shall be twenty percent




          8. Beneficiary Desienatiori: A participant may, from time to time designate

              any legal or natural person or persons (who may be designated contingently

              or successively) to whom payments are to be made if participant dies

              before receiving payment of all amounts due hereunder, by signing a form

              approved by the Committee. A beneficiary designat£on form shall be
              effective only after the signed form is filed with the employer while
     :~                                                                              •.
               partieipan* is alive.. A properly filed designation shall cancel all
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 34 of 139 PageID #:40




               beneficiary designation forms signed and filed earlier. Yf participant
9
LO            fails to designate a beneficiary as provided above, or :if all designated'
0
O
N
              beneficiaries of participant d,ie before participant or before complete •
O
N
              payment of all amounts due hereunder, the.employer, in fts discretion, may
Q
O
o~            pay the unpaid amounts to one or more of such participant's relatives by.
0
0
N
~             blood, adoption or marriage in any manner permitted by law which the
~
~
LLi           Committee considers to be appropriate,. including but not limited to
a
0
w             payment to the legal representative or representatives of the estate of
J
LL.
              the :last to die of participant and participant's designated beneficiaries.



          9. Disability. If participant's employment with the employer is terminated
               prior to participant's retirement as provided in Paragraph 4 hereof by
              reason of participant's disability, participant's employment with the

              employer, for purposes of this Plan, shall be deemed to continue until

              participant's retirement as provided in Paragraph 4 and the provisions of
              this Plan shall be applicable to such participant to the same extent as if
              participant were, in fact, employed by the employer during that period.

              However, if such termination of employment occurs prfor to

              January 1, 1989,, as a condition of the application of this Paragraph,
              participant-shall-have-any-compensat-ion-payable-to-him from-tfie emp oyer

              (eithqr directly or through employer-provided disability compensation)--        - ---

               reduced by an amount equal to the balance of any deferred amount the
               participant elected under Paragraph 3 hereof which has not been credited

              to the participant's account as of the time of disability. For purposes

              of: this Section, "disability" shall mean any total and permenent
              disability which would prevent participant's return to .active employment,
                                                                                      .
      _        as determined by the Committee.




                                                 4
                        Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 35 of 139 PageID #:41




                10. Facilitv of Payment. If the employer has, for any reason, doubt as to the
 .~                          .        ..      ..
                        proper person to whom to make payment,•the employer may•wfthhold payment
~                                                  •   _      '   -      -
o                       until instructed-by a final order of a court of -competent ,jurisdiction.
J

N                       Any pay®ent hereunder made by the employer in.good faith shall fully
~                                                               .                         •
~               .       discharge the employez•from its obligationwith respect to such payment.
0
~
0
N
O
N                   '
~               11. Insurance.. The employer may, in its sole discretion, purchase a policy or

o
                        policies of insurance on the life of participant or disability insurance
0
~
LL
                        with resp,ect to participant, the cash value, if any, and proceeds of which

                        may, but need not, be used by the employer to satisfy part or all of its

                        oblig'ations hereunder. The employer will be, the owner of any such
                        policies and neither participant nor any other person or entity claiming

                        through participant shall have any ownership rights in such p®licies or

     ~                  any proceeds thereof. Participant, as a condition of receiving any

                        benefits hereunder, on,behalf of himsel.f or any person or entity claiming

                        through him, shall cooperate with the employer in obtaining any such
                        insurance that the employer desires to purchese by submitting to such

                        physical examinations, completing such forms, and making such records

                        available as may be required by the employec from time to time.


                12. Effect on Other 8enefits. 'The Deferral Amount sha11 be included in

                        participant's 19g8 compensation for purpose of calculating participant's

                        bonuses and awards under any incentive or similar compensation plan or

                        program of the employer, insurance, and other employee benefits, except

                        that in accordance with the terms of any plan qualified under Sectfoa 401.
                        off the Internal Revenue Code maintained by the employer, the dmount
         .--~                                                                •
     i                  deferred under Paragraph 3 sha11 not be included as,1988 calendar year




          ,              -                                 • ~®                  •
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 36 of 139 PageID #:42




              compensa.tion in,calcula'ting participant's benefitg or contribut'ions by or
                               ...                                 •         •               _
~             on behalf of.participant under such plsn or plans. Payments sliall be
~
0
o             excluded from'compensation in yearspaid- for purposes of calculating
0
~             participants bonuses and awards under any incentive or similar compensa-
a
~        .    tion plan or program of-the employer, insurance, and other employee
0
N
N             benefits, except that in accordance with the terms of any plan qualified
4
co
              under Section 401 of the Internal Revenue Code maintained by the employer,
a                                                                                                -
              payments to active employees shall be included as compensat3~on in the year
W
J_

"             paid.



         13.: Non-Alienation. Neither participant nor anyone claiming througti him shall

              have any right to commute., sell, assign, transfer or otherwise convey fihe

              right to receive any payments hereunder, which payments and the rights

     ~        thereto hereby are expressly declared to be non-assignable and non-trans-
              ferrable, nor shall any such right to receive payments hereunder be

              subjeet to the claims df creditors of participant or anyone clgiming

              through him or to any legal, equitable, or other proceeding or process for

              the enforcement of such claims.


         14. Tax Mithholding_ Hotwithstanding-the-pr-ovis-ions-of --Sect#on--3-3,: th

               employer may withhold from eny _payment ma_de by -it under _the. Plan _such

               amount or amounts as may be required for purposes of complying with the
               tax withholding or other provisions of the Internal Revenue Code or the.

              Social Security Act or any state income tax act or for purposes of paying

               any estate, inher.itance or other tax attributable to any amounts payable

              'hereunder.                                                        '




                '                                   ~~             '   .              •              .   "
                   Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 37 of 139 PageID #:43




               15. Non-5ecured.Prort~ise.
                              _
                                          The rights under this: Plan of participant and any
                            ..
                    person or entity clairaing through him shall,be ,solely
                                                                          . thosse of an
~
o
      ..            unsecured, general creditor of the employer.' Any'insuranc~ policy or
J
N                  ath`er asset acquired or held by the employer shall not.be deemed to be
¢
U)         -        held by the employer for or on behalf of participant,.or any other person,
0
ci
N                  or to be security for the performance of any obligations hereundes of the
0
~
~
~
                    employer, but shelT., with respect to this Plan, be and remain .a general,
iii
                    unpledged, unrestricted asset of the employer.
o❑
w
J                                ,
~

               16. Independence of Plan. $xcept as othersaise expressly provided herein, this

                    Plan shal,l be independent of, and in addition to, any other employment

                    agreement or eciployment benefit agreement or plan or rights•that may exist

                    from time to time between the parties hereto. This Plan shall not be
      i
                    deemed'to constitute a contract of employment between the parties hereto,

                    nor_shall.any provision hereof restrict the right of the employer to

                   ,discharge participant, or restrict the right of participant to te=minate

                    his employment with the employer.



               17.: Paragraph.Headings. ?he Paragraph headings. used in this Plan are for

                    convenience of:reference only and shall.not be consside.red in construing

                    th'is Plan.


               18. Reaponsibili'ty for Legal Bffect. Neither party hereto makes any repre-

                    sentations or warranties,.express or implied, or assumes any responsi-

                    bility concerning the legal, tax, or other implications or effects of this

                    Plan.                                                           '
      ~.




                                                     : . t2
                     Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 38 of 139 PageID #:44




              19: CCmmittee Determinations Ffnal,. Each deterraination provided for ia the
~                        Plan shall be made in the absolute discretion af the Committee. Any such.
co
LO
o
      :              . determinations shall; be binding on'all persons.
O•                                                                        '
N'
O'
N             .            .                              .

a
LO
0
              .20.       Amendment. ?he employer may in its sole discretion amend the Plan from'
~                                                     .
o                     time to time. IVo such amendment shall alter a partieipant's right to
N

~                        receive a payment due underthe terms of the Plan at the date of
u.i
¢
o                        amendment.
o
J                    '
LL


              21. Termination at the Employer's Option. Notwithstanding any other provision
                         of this. Plan, the employer may terminate this Plan at any time if the

                         Committee, in its sole and absolute discretion, determines .that any change

                         in federal or state law, or Judicial or.administrati.ve intexpretation

                         thereof, has materially affected the employer's cost of providing the

                         benefits otherwise payable under this Plan, or for any other reason

                         whatsoeveic. Upon such.termination, the sole amount payabie to participant
                         shall be a lump sum payment, as soon as practicable after such

                         termination, of the accumulated value of the deferral amount. For

                         purposes of this Paragraph 31, the rate to be credited in the calculation
                         of the accumulated value of the deferral amount shall be tsiuenty_persent
          „
                         (M) .



              22. Successors, Acguisitions, Mergers, Consolidations. The terms and condi-

                         tions of this Plan and each Deferral Election shall inure to the benefit

                         of and bind iialgreen Co. the participants, their suecessors, assigns, and
                         personal. representatives. I£ substantially all of the assets of the
                         employer are aaquired by another corporation or entity or if the employer
                      Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 39 of 139 PageID #:45




                      is merge.d into,. or consolidated with, another corporation or eatity, then
                                                  -                             .       .
                                                         .
                      the obligations created hereunder sha11 be obaigations of the s`uccessor..
~         ,                                                                                 -   •   .

o                     coicporations or .entity. Further, i.f the employsoent of any participacit
0
                      were to be terminated during a period of five (5) years following such an
N
a             =       acquisition, merger, or consolidation for reasons other than dishonest
LO
0

N                     -conduct, such terroination would be treated as ratir®ment for tha purpose
0
N
~                     of this Plan..
~
LLi               _
¢
o                                                                           -
w             23. Controlling Law.- The Plan shall be construed in accordance with the laws

                      of the State o£ Illinois.




      •                 •   ~          ~                     } . L7 ~               .
               Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 40 of 139 PageID #:46




                                                 scHEDUY.E A
     .-~                                             TO THE
                                                                                                .
co                                               .
co
o                                   WALGREEN CO. EXECiJTIVE '5 EyEFER1iED
N
N                                     FEE/CAPZTAL ACCIlMl1LATI0N PLAN ' L
~          ~                                •                                       .               .
a                                                             .        •
LO
o                                                                                       ,
m
o                              Age at T'ime o$                 Annual Interest.
~                                 DePerra2                    Earned bv Delerral.
r      .
~
w                             To age 35                             19.0070
o                                age 36                             19.14%
W                               age 37                              19.307.
                  age           38
LL
                                  age 39                            19.70'/.
                                  age 40                            19.94%
                                  age 41                            20.U4.
                                  age 42                            20.40K
                                  age 43                            20.607.
                                  age 44                            20.807.
                                  a ge 45                           21. OdY.
                                  sge 46                            21.207.
                                  age 47                            21.40'4
                                  age 48                            21.60'/.
     ~                            age 49                            21.80Z
                                  age 50                            22.007.
                                  age 51                            22.207.
                                  age 52                            22.407.
                                  age 53                            22.607.
                                  age 54                            23.00'J'.
                                  age 55                            23.007.
                                  age 56                            23.209.
                                  age 57                            23 .40r/.
                                  age 58'                           23.607.
                                  age 59                            23.807.
                                  age 60 and wer                    24 Q07
         Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 41 of 139 PageID #:47


                                   WALGREEN COMPANY
                              1988 DEFERRED INCOME PLAN
                              PERSONAL BENEFIT STATEMENT
~
CD
                                            FOR
LO
co
o
J
                                       D.J. MALLOY
O
N
N     This statement shows your normal retirement payments beginning at age 65.
Q     Payments will begin on the Plan Anniversary date following retirement.
U')
0
~
0
N
O
4                                           Plus
;5
w     Interim payments to be received in years 8, 9, 10 and 11 if you were
o     age 54 cr less on tha pla^ rommoncemen+_ Date.
~
LL         Plan Year                                                01/01/1988
           Date of Birth                                            05/13/1956
           Actual Age - 01/01/88                                    31
           Date Normal Post-Retirement Payments Begin               01/01/2022
              (plan anniversary following 65th birthday)
              SALARY DEFERRAL AMOUNT                     $      6,514
              ----------------------                     -----------
                         PLAN                                INTERIM
                         YEAR                                PAYMENTS

                         1995                            $      6,514
                         1996                            $      6,514
                         1997                            $      6,514
                          ~~998                          $      6,514
                                                          INSTALLMENT
                                                             PAYMENT.^y


                         AGE 65                          $     29,454*
                          TOTAL PAYOUT                   $ 467,866
      The above payments are not guaranteed and are subject to the provisions
      of the Plan Agreement and the Plan Document.
      *15 Year Certain, Post-retirement payments start on the anniversary
      Commencement Date following age 65.
                    Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 42 of 139 PageID #:48

                                                                                                                                                                Exhibit 2

            Walgreen Co. Executive Deferred
            Compensation/Capital Accumulation Plan
                                                                                              Accou                               nt SummarN
            R                eri

~           1/1 /2019 -12/31 /2019
                                                                                                                                                                                  .
                                                                                                                              ~                      =v •'
o
0
N
O
N

Q           D. MALLOY                                                                                                                      Date of Birth: 05/13/1956
~           732 THORNAPPLE DRIVE                                                                                                           Date of Nire: 05/18/1972
o
N
            NAPERVILLE IL 60540
O
N
V'

00          Plan Informatlon
            The rates to be credited, payment amounts and all rights under the Plan are subject to the Plan Provisions, the terms of which are controlling
Qp          and which are subject to amendment or termination. The projections contained in this statement are based on the assumption that Plan -- ---
                                                                                                  ------ - -___---                                         _
W --- -`—rezluiremenis-foT such~saynrents~re sa~isfi~ct~
J_
LL
            Payment Summary                                                                                                                                  _
                                     Amount — ,Target Interest   Interim   T                       Installrttent     Projected   In Service          Voluntary
                                          ..~ .:_ _ Rate_
                                     Deferred                   Payments Y                         Payments       _Total Payout Death Benefit _ Se_pareNon Payout :
            ~~ Plan Date
              01/01/1988 ~             6,514.00 ~    19.00%~~ `    6,514.00 ~                         29,454.00 ~    467,866.00 ~~ N/A _-- I. -,- ---• N/A        I



            Distribution Summary
            i   Projectetl  ----- -                         Projected                                              Plan Payrrtents ,
            L Paymerit Date   Plan Date                  PaymentAmounts             _ Annual Total       ~ .._        To Date
                                                                                                                           .._.
                01/01/1995          01/01/1988                                                                           6,514.00a
                01/01/1996           01/01/1988                                                                          6,514.00
              01/01/1997      01/01/1988
                                       .... ......
                                                                                                              6,514.00
                                                                                             -••-----------.
              01l01/199801/01/88.....                                                                         6,514.00
            ...................                                                    ---•----------------------
                01 /01/  2 - --.     1 ... .
                                        /188                     29,454.00           . . 29,454,00
            . 01/01/2023 - _ _ _ 01/01/1988
                                  ....       _ _ _ - _ _ _ _ - _ 29,454.00 _ _ - _ - _ - _29,454.00 . ----------------
            -- -01/01/2024 - __--01/01/1988. ........... 29,454.00 -_-_-___29,454,00 ...................
                01/01/2025       01l01/1988                      29,454.00              243,454.00
                                                           -•---------                    . .............
            -_ 01/01/2026       01/01/1988 •_____.._-- 29,454.00 ........ 29,454 00 --                             ----------- -
               01%01/2027        01l01/1988                29,454.00      29 454.00                                       -       --_
                 ......... .......  -•--•------. . - _ _ . ..........    --- ----   -
                01/01/2028           01/01/1988 _ _ _ _ _ _ _ _ _ _ _ 29,454.00               29,454.00
                01/01/2029           01l01/1988                     29,45400 __._--- 29t454:
                                                                                           00_______________
                                                                                     29,454:
                                                                                           00
            . 01/01/2030 -- - - --01/01/1988 ............ .29,454.00                                ...........
                01/01/2031_          01/01/1988                     29,454.00                    29,454_00
            - _ 01%01_/2032 _ _ _ . - 01/01/1988 _ _-- _ _ _ _ , . . . 29,454.00 - _ - _ _ _ - - 29,454.00 -------•----------
                01/01/2033           01/01/1988 _ - _ _ _ _ . . 29,454.00 _ _ _ _ _ _ . .29,454_00 . -
            _01L01f2034--04/01/-1988— - _ - . - - - - 29;454-00- . . - . . - .29; i5400_                                 --..
                01/01/2035 ---- _ 01/01/1988__                       29,454.00        _-         29,45400 .          -__-____
                01%01/2036           01/01/1988                     29,454.00                 29,454.00




                Information

                                                                Need tnore Information7 Please visit us at:
                           ~ NEWPORT
                                   CiR~UP                       nowporfOroup.eom

                                                                Or call us toll-free Monday-Friday 8:30am - 8:00pm ET at:
                                                                1-800-2303950
                          Please vorify this financiai information and notify your plan sponsor of quostions within 30 days of receipt. If you do not notify your plan sponsor,
                                       we will assume the informaGon on this statement is correct Any corrections will be reflected on a subsequent statement.
               Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 43 of 139 PageID #:49



      Walgreen Co. Executive Deferred
      Compensation/Capital Accumulation Plan

      Reporting Period:

 co   1/1/2018 -12/31
 ~
 0
 0
 0
 0
 N

 ¢    D. IVIALLOY                                                                                                                    Date of Birth: 05/13/1956
 tn
 0                                                                                                                                   Date of Hire: 05/18/1972
 bi
      732 THORNAPPLE DRIVE
 N    NAPERVILLE IL 60540
 O
 N
 V'
 ~
      Plan Information
      The rates to be credited, payment amounts and all rights under the Plan are subject to the Plan Provisions, the terms of which are control►ing
 ¢
 0    and which are subject to amendment or termination. The projections contained in this statement are based on the assumption that Plan
                                                              - - - --- --                  --        - - -           - - -        _- -- -           -                      _—._
--o   reqtfirerrtents for-such payments-ara-sa;is5ed:- -- --
 w
 J
 LL
      Payment Summary




      Distribution Summary
                                           ~                                                           __.,P
                              _ ~-. m;.~~.:;.
                             :~Plan Dato i•' ;:"' : Pavrttertt Amounts' ' t";. Arinual Total
           01/01/1995         01/01/1988                                              _.-._._6,514.00-
           01%0111996 .-. _ - 01/01/1988 .-
                                         ••------- ------------ ...........
                                            ..•_______________              _ ..... _........ .6,614.00.
                                                                -------------
           01(01J1997...-. 01%01/1988.........                                   _.. ....... 6,614.00
          01/01/1998          01l01/1988_                                     ..... -_--_-_-_ 6,514.00.
                                                                                :
          .01/01/2022.___ - 01/01/1988.. .......... .29,454.00 ........29,454 00 ............
          01/01/2023          01/01/1988                      29,454.00                 29,454_00
      _                                                           --, -- _29.454:
          01/01/2024 • _ ._ - 01/01/1988. .. •.........2 9.454.00 __            00 1                                         -
          01l01/2026          01 /01 /1988                   29,454,00 - - - - _ - _ _ 29,454,00                         —
          01/01/2026          01/01/1988                     29,4 54.00             29,454_00          .............. .. .
          01/01/2027          01l01/1988,.._ -- ____ - 29 454.00. ,.....__29,454 00 - .............. --•
          01/01/2028          01/01/1988 - - - _ - - _ - - - - 29, 454.00 29,454.00
                                                                                  . .. .. ........
          01/01/2029          01/01/1988         .. . . . _ _ _ 29,454.00               29,454:00
      .. .01/01/2030          001/1988
                               1/.                 - _ _ . _ _ - 29 454.00         . - - 29,454 00 _ _ _ _ _ _ _ _    ______
          •      -   •---._..                 ----                • - --                     -    --
          01/01/2031- ___ .- 01/01/1988........... . . 9,454.00           29,454,00
                                                            _. . ........
          01/01/2032 _ __ 01/01/1988_ - __ - _ ..•.- 29,454.00 ------ _ - 29,454.00 -. _ • ______________
          01101_/2033         0'I101/1988                          00
                                                             29,454:                    29454:00        _
                     --------------- -------------.-....... ---•--• -•-----•--•...--- - ---                                      -
          01/01/2035       01/01/1988_ - ___ ---•.. 29,454.00 _ _ .• _ -•?9,454,00 - -
          01/01/2036 _ -      01/01/1988 - _                  29;454.00                 29,454.00
                                                                                                                          -- ..




          Information

                                                          Need more information? Please visit us at:
                    ~ NEWPORT
                           GROUP                          nowpottgroup.00m
                                                          Or eall us toll-free Monday-Friday 8:30am - 8:00pm ET at:
                                                          1-900-230-3950
                    Please verify this financial information and notify your plan sponsor of questions within 30 days of receipt. If you do not notify your plan sponsor,
                                 we will assume the Information on tnts statement Is correct. Any correctlons wlll oe renected on a subsequent statement.
                    Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 44 of 139 PageID #:50

                   /' r


            Walgreen Co. Executive Deferred
            CompensationlCapital Accumulation Plan
                                                                                                        Account                                        Summary
             Re             e

~           1/1 /2017 -1213112017
~
o                                                                                                                                        •                                       .
CD
N
O
N

Q           D. MALLOI(                                                                                                                                 Date of Birth: 05/13/1956
~           732 THORNAPPLE DRIVE                                                                                                                       Date of Hire: 05/18/1972
o'
a
N
            NAPERVILLE IL 60540
O
N
~

°O        Plan Infonnation
          The rates to be credited, payment amounts and all rights under the Plan are subject to the Plan Provisions, the terms of which are controlling
Q
p         and which are subject to amendment or termination. The projections contained in this statement are based on the assumption that Plan
o         re_guirements for such payments are satisfied.
m    — --      - - -- -                                                                                                                  -- — -                                           -   —
J
LL
             Payment Summary
              ------------------------ ---_ ----------_----- _-- -----___ .-- Projeoted      --    -        -- In- Se rv-ice
                                                                                                                           -_                                       --   -
                                                                                                                                                                           Voluntary
                             Aritount     Target Irtterest    interim         Installment
                 Plan Date - Deferred          Rate          Payments          Payments     Total Payout    Death    Benefit                                          Separation Payout
                  --- ---        -                         -                                                                                                                      -
               01/01/1988      6 514 00          19 00%         6 514 00        29,454.00 ~  467 866 00 ~ N/A                                                       ~        N/A
              atals:           6,5~14 00~    ,                  6,514 00, ,.. _ 29,454:00          866:QO,t                                                         ;

             Distribution Summary
                                                                         ---- -•--- --._~.._-- Plan Payments
                                                                                                        -
                Projected ----- —_-_------------------
            ..---------•                                   Projected
            ~Payment Date ~ Plan Date                   PaymentArnounts ~—Ann_ual Total     _    _To D_ate _
               01/01/1995         01/01/88 19                                        ~........... 6,514.00
            ------------ - •- --- -•- -- • -- -- • --------------------- --    --
               01/01/1996         01/01/1988                                                         6,514.00
            ---•-•............................................ ...................................
               01/01/1997_.... 01/01/1988 ..................... .......................... 6,5]4.00
               01/01/1998
            .................    01/01/1988
                                ................................                              6,514.00
                                                                   ...................................
               01/01/2022_ . _, 01/01/1988. .......... ..29,454.00         29,454:00
                                                                                      ----------------
               01/01/2023 - - - _ - 01/01/1988               29,454:00             29,454:00
                                                                                                -------------•--•
               01/01/2024          01/01/1988                29,454.00             29,454.00
                                    . . .. .............. ......... ... ...............................
               01/01/2025          01/01/1988                29,454.00             29,454.00
            --• ---•-----•-            •-•--•---- • -------•-------- --•-••---•--------- ---------------
               01l01/2026          01/01/1988                29,454.00             29,454.00
             -------------      - ---- ---- --------------- ------ --------•----- ----------------- - -
               01/01/2027          01/01/1988                29,454.00             29,454.00
                                                                                   ...........................
            ---------------------•---------------•--••-----•--
               01/01/2028          01/01/1988 _              29,454,00 _ _ _ _ _ _ _ _29,454A0 .. ........
                                                                                                           ----•-•
               01/01/2029          01/01/1988                29,454.00             29,454.00 ..............
            --- ----•------------------ ------------- ------- -------------•---
               01/01/2030 ,        01/01/1988                29,454.00             29,454,00
               01/01/2031                 ---------------- 29,454.00
                                   01/01/1988                                      29,454.00
                                                                                                  ------------•---
               01/01/2032 --- _ . 01/01/1988_____ - __ • _ - 2945400               29,45400 ------ -------- -
              01l01/2033 _ - - _ _ 01%01/19888               29,454.OQ             29,454:00
                                                                                                                               ------•-•-----
               01/01/2035       01I01/1988               29,454.00                                     29,45
                             ---•--•----------------------------                           ----------------- -------------•--
               01101/2036 1 01101/1988 1                 29,454.00                                29,454.00 1
              ~,.      , .,,     . •         . :.. .:. .                                                       _ .:. _.__~._-1---. .. _ .... .._.,_.
                                                                                                                                                •- ,
              rntals'     .. ,. __..j ; _.:.~::;::;;~•. :.,...:,:>.,r:da1~R~161~61f1,, ::::.:_. _:.:G~d:1~-A9,Gl~[161 : . .. . ~f F15fi f)fl




               Inforrnation

                                                                     Need moro Information7 Please visit us at:
                                 NE W PORT
                          ~GP,OUP                                    newpongroup.com
                                                                     Or call us toll-free Monday-Friday 8:30am - 8:OOpm ET at:
                                                                     1-801)-230-3950

                          Please verify this fnancial Information and notify your plan sponsor of questions within 30 days of receipt. If you do not notify your plan sponsor,
                                      we will assume the information on this statement is correct. Any correctlons will be reflected on a subsequent statement-
             Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 45 of 139 PageID #:51

                                                                                         Exhibit 3
                                                                                            Walgreen Co.
                                                                                            102 Wilmot Road
                                                                                            Deerfield, IL 60015

~r
co
LO
co
0
0
J
O
N
0
N
      June 24, 2020
~
Q
LO
0
0     Mr. Daniel Malloy
N
0     732 Thornapple Drive
N
~
      Naperville, IL 60540
~
ui
~-
¢
0
0            Walgreen Coa Executive Deferred Compensation/ Capital Accumulation Plan Benefits
w
J
      lte:
Ll.



      Dear Mr. Malloy:

      During a recent review of participant data in the Walgreen Co. Executive Deferred Compensation/
      Capital Accumu!ation Plans, it came to our attention that you have a current benefit balance even
      though your employment terminated in October, 1988. Because you did not meet the retirement
      eligibility criteria at the time of your termination, it appears that your benefit should have been paid in a
      lump sum upon your termination.

      VIOe have no record of any special arrangement that wou!d explain why your bafance was not paid to you
      as a lump sum as soon as practicable after your termination of employment. Because the timing and
      circumstances of your termination will impact the ca{culation of your benefit payments, plQase contact
      me at your earliest convenience to discuss whether such an arrangement may exist.

      If you do not respond to this request for information by Friday, July 315i, your benefit will be paid to you
      as a lump sum distribution at the interest rate specified for a voluntary termination and taking into
      account any interim payments that have already been paid to you from this plan. I will send a folfow-up
      letter at that time to confirm the exact timing and amount of the benefit distribution.

      Please contact me before Friday, July 315t by phone at 1-847-315-1796 or by email at
      kristine.blumka@waiereens.com. Thank you for your attention to this request. Be well!


      Sincerely,




      Kristine A. Blumka
      Senior Analyst, Retirement Plans
            Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 46 of 139 PageID #:52


                                                                                       Exhibit 4
                                                                                       ~   Walgreen Co.
                                                                                       ~   102 Witmot Road
                                                                                       I   Deerfield, IL 60015


`d'
to
Lo
co
O
O
J
O
N     July 14, 2020



      Mr. Daniel Malloy
      732 Thornapple Drive
      Naperville, IL 60540



      RE: 1988 Walgreens Executive Deferred Compensation / Capital Accumulation Plan (the "Plan")


      Dear Mr. Malloy,

      During a recent review of our records and the administration of the Plan, we determined that your Plan
      benefits were not properly administered based on your actual termination of employment with
      Walgreens as of October 10, 1988 (your "Termination Date"). The purpose of this letter is to explain the
      error that occurred in the administration of your benefits under the above-referenced Plan, and the
      resuiting discontinuation of any future Plan payments to you.

      Under the terms and conditions of the Plan (a copy of which is enclosed), which were communicated to
      you at the outset of your participation, Plan benefits are payable as follows:

              Four (4) annual "Interim Payments" equal to your deferred amount ($6,514) in 1995-1998,
              contingent on you remaining employed through each of the Interim Payment dates, and
              Fifteen (15) annual "Installment Payments" of $29,454, starting at age 65, contingent on your
             attaining Retirement status.

      Retirement status is defined in the Plan as attaining age 55~r_ith~t~eastl0 uears_of-ser-vice-pr-ior-to
      termination of empioyment with Walgreens. If a participant does not attain Retirement status, then
      Plan benefits are payable in one lump-sum payment following termination of employrnent, based on a
      flxed interest rate set forth in the Plan.

      As you know, your Termination Date was prior to your attainment of age 55, and as such, you did not
      attain Retirement status under the Plan. It appears that this information was not accurately reflected on
      our benefit administrator's recordkeeping system at the time. In addition, your Termination Date was
      prior to the Interim Payment dates listed above, and thus you did not qualify for any of those payments.
                Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 47 of 139 PageID #:53



            r

                  $ „


't
f0
U')

o     Based on your invofuntary termination status under the Plan as of your Termination Date, you were
o     entitled to a termination lump-sum benefit payout in 1988 that should have been $7,527.69, which
N     represents your deferred amount plus interest through your Termination Date. Due to the
Q     administrative error in the classification of your status, you were actually paid a total of $29,454.00,
~     which represents the four Interim Payments that were paid to you as of January 11of 1995, 1996, 1997
N     and 1998.

      Under the circumstances, we are not asking you to repay any portion of what has already been overpaid.
      However, because you did not attain Retirement status, no annual Installment Payments will be paid to
      you in the future.

      We apologize for late discovery of this error, and we hope you can appreciate the need to rectify this
      situation going forward. If you have any questions or wish to discuss this matter, please contact me at
      847-315-1796.

      Sincerely,



      Kristine A. Blumka
      Senior Analyst, Retirement Plans
      Walgreen Co.


      Enclosure

      cc:        Chris Dysinger
                 Director, Retirement Plans and Programs
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 48 of 139 PageID #:54
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 49 of 139 PageID #:55
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 50 of 139 PageID #:56
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 51 of 139 PageID #:57
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 52 of 139 PageID #:58
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 53 of 139 PageID #:59
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 54 of 139 PageID #:60
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 55 of 139 PageID #:61
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 56 of 139 PageID #:62
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 57 of 139 PageID #:63
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 58 of 139 PageID #:64
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 59 of 139 PageID #:65
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 60 of 139 PageID #:66
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 61 of 139 PageID #:67
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 62 of 139 PageID #:68
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 63 of 139 PageID #:69
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 64 of 139 PageID #:70
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 65 of 139 PageID #:71
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 66 of 139 PageID #:72
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 67 of 139 PageID #:73
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 68 of 139 PageID #:74
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 69 of 139 PageID #:75
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 70 of 139 PageID #:76
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 71 of 139 PageID #:77
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 72 of 139 PageID #:78
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 73 of 139 PageID #:79
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 74 of 139 PageID #:80
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 75 of 139 PageID #:81
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 76 of 139 PageID #:82
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 77 of 139 PageID #:83
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 78 of 139 PageID #:84
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 79 of 139 PageID #:85
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 80 of 139 PageID #:86
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 81 of 139 PageID #:87
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 82 of 139 PageID #:88
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 83 of 139 PageID #:89
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 84 of 139 PageID #:90
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 85 of 139 PageID #:91
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 86 of 139 PageID #:92
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 87 of 139 PageID #:93
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 88 of 139 PageID #:94
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 89 of 139 PageID #:95
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 90 of 139 PageID #:96
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 91 of 139 PageID #:97
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 92 of 139 PageID #:98
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 93 of 139 PageID #:99
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 94 of 139 PageID #:100
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 95 of 139 PageID #:101
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 96 of 139 PageID #:102
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 97 of 139 PageID #:103
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 98 of 139 PageID #:104
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 99 of 139 PageID #:105
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 100 of 139 PageID #:106
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 101 of 139 PageID #:107
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 102 of 139 PageID #:108
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 103 of 139 PageID #:109
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 104 of 139 PageID #:110
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 105 of 139 PageID #:111
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 106 of 139 PageID #:112
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 107 of 139 PageID #:113
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 108 of 139 PageID #:114
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 109 of 139 PageID #:115
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 110 of 139 PageID #:116
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 111 of 139 PageID #:117
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 112 of 139 PageID #:118
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 113 of 139 PageID #:119
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 114 of 139 PageID #:120
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 115 of 139 PageID #:121
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 116 of 139 PageID #:122
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 117 of 139 PageID #:123
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 118 of 139 PageID #:124
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 119 of 139 PageID #:125
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 120 of 139 PageID #:126
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 121 of 139 PageID #:127
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 122 of 139 PageID #:128
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 123 of 139 PageID #:129
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 124 of 139 PageID #:130
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 125 of 139 PageID #:131
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 126 of 139 PageID #:132
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 127 of 139 PageID #:133
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 128 of 139 PageID #:134
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 129 of 139 PageID #:135
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 130 of 139 PageID #:136
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 131 of 139 PageID #:137
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 132 of 139 PageID #:138
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 133 of 139 PageID #:139
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 134 of 139 PageID #:140
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 135 of 139 PageID #:141
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 136 of 139 PageID #:142
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 137 of 139 PageID #:143
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 138 of 139 PageID #:144
Case: 1:20-cv-05686 Document #: 1-1 Filed: 09/24/20 Page 139 of 139 PageID #:145
